Opinion issued July 1, 2004






 










In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-01325-CV
__________
 
 
IN RE TEXAS CHILDREN’S HOSPITAL, Relator
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM  OPINION
          Relator, Texas Children’s Hospital, has filed a petition for a writ of mandamus
challenging a November 8, 2003 order, signed by the Hon. Ken Wise, granting the
motion to abate relator’s claims filed by real parties in interest, Amerigroup Texas,
Inc. d/b/a Americaid Community Care and Amerigroup Corporation.
          We deny the petition for a writ of mandamus.
PER  CURIAM
Panel consists of Justices Taft, Jennings, and Cosper.